Citation Nr: 1045959	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  98-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  For the period prior to September 18, 2003, entitlement to an 
evaluation in excess of 30 percent for residuals of shell 
fragment wound, Muscle Group XIX.

2.  For the period prior to September 18, 2003, entitlement to an 
evaluation in excess of 40 percent for residuals of shell 
fragment wound, Muscle Group XVII.

3.  Entitlement to an effective date earlier than April 5, 2002, 
for the award of a 100 percent disability evaluation for an 
acquired psychiatric disability, variously characterized and to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.  
This case initially came before the Board of Veterans' Appeals 
(Board) by means of a May 1998 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 40 percent evaluation for 
residuals of shell fragment wound of Muscle Group XVII; continued 
a 30 percent evaluation for residuals of shell fragment wound of 
Muscle Group XIX; continued a 30 percent evaluation for dysthymia 
with generalized anxiety disorder (formerly characterized as 
depressive neurosis); and denied service connection for PTSD, a 
back disability, and hearing loss.

The Veteran provided testimony before a Veterans Law Judge at a 
hearing in Montgomery, Alabama, in July 2000.  A transcript of 
that hearing is of record.

In December 2000, the Board remanded the increased rating claim 
pertaining to muscle group XIX for further development.  The 
Board also denied an increased rating claim pertaining to muscle 
group XVII, but assigned a separate 10 percent rating for scar, 
left buttock, as a residual of the shell fragment wound, muscle 
group XVII.  The Veteran appealed the denial of the increased 
rating claim for muscle group XVII to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2002, the Court 
vacated the December 2000 Board decision denying the increased 
rating claim for Muscle Group XVII. 
In an October 2003 decision, the Board awarded service connection 
for PTSD and remanded the issues of service connection for lower 
back disability and entitlement to an evaluation in excess of 30 
percent for residuals of shell fragment wound, Muscle Group XVII.  

In a January 2004 rating decision, the RO recharacterized the 
service connected psychiatric disability from dysthymia with 
generalized anxiety disorder to PTSD, and assigned a 30 percent 
evaluation.

In a May 2005 rating decision, the RO, in pertinent part, 
essentially increased the evaluation for the Veteran's 
psychiatric disability from 30 to 100 percent, effective April 5, 
2002.

In a February 2007 rating decision, the RO increased the 
evaluation assigned to Muscle Group XVII from 40 to 50 percent, 
effective September 18, 2003; increased the evaluation for Muscle 
Group XIX from 30 to 50 percent disabling, effective September 
18, 2003; granted service connection for lumbar spine disability 
(no longer in appellate status), tinnitus, and right hydrocele; 
denied service connection for left hydrocele; granted a total 
rating based on individual unemployability, effective January 8, 
1998; and established basic eligibility to Dependents' 
Educational Assistance from January 8, 1998.    

In September 2007, the Board denied entitlement to an evaluation 
in excess of 30 percent for residuals of shell fragment wound, 
Muscle Group XIX, for the period prior to September 18, 2003; 
denied entitlement to an evaluation in excess of 50 percent for 
residuals of shell fragment wound, Muscle Group XIX, for the 
period beginning September 18, 2003; denied entitlement to an 
evaluation in excess of 40 percent for residuals of shell 
fragment wound, Muscle Group XVII, for the period prior to 
September 18, 2003; denied entitlement to an evaluation in excess 
of 50 percent for residuals of shell fragment wound, Muscle Group 
XVII, for the period prior to September 18, 2003; denied an 
increased rating for bilateral hearing loss; denied entitlement 
to an earlier effective date for evaluation of hearing loss, 
currently noncompensable January 8, 1998; denied entitlement to 
an earlier effective date for evaluation of scar, left buttock, 
currently 10 disabling from January 8, 1998; denied an effective 
date earlier than April 5, 2002 for the grant of service 
connection for PTSD; and denied entitlement to an evaluation in 
excess of 30 percent for psychiatric disability for the period 
prior to April 5, 2002.  

The Veteran appealed the Board's September 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
January 2010, the Court set aside the denials of increased 
ratings for residuals of Muscle Group XIX and XVII for the period 
prior to September 18, 2003, to include extraschedular 
consideration, as well as the denial of entitlement to an 
effective date earlier than April 5, 2002, for the 100 disability 
rating for PTSD, and remanded such claims to the Board for 
further development in accordance with the January 2010 
Memorandum Decision.   

The Veteran withdrew his appeal to the Court seeking entitlement 
to a compensable evaluation for bilateral hearing loss, and the 
remaining issues adjudicated in the September 2007 Board decision 
were not challenged by the Veteran.   In September 2007, the 
Board also issued a separate decision that determined that 
additional attorney fees based on a May 5, 2005, rating decision 
were not met.  There was no appeal of that decision.  

Finally, the Board notes that according to a September 
2009 letter, the RO indicated that the appeal of an 
earlier effective date for the grant of special monthly 
compensation has been reactivated and a supplemental 
statement of the case will be issued.  Since the record 
does not contain a SSOC with regard to this issue, it is 
referred to the RO for further development.  


FINDINGS OF FACT

1.  For the period prior to September 18, 2003, the Veteran's 
residuals of shell fragment wound, Muscle Group XIX, have been 
manifested by no more than a moderately severe muscle injury.  A 
severe muscle injury has not been shown or more nearly 
approximated.  

2.  For the period prior to September 18, 2003, the Veteran's 
residuals of shell fragment wound, Muscle Group XVII, have been 
manifested by no more than a moderately severe muscle injury.  A 
severe muscle injury has not been shown or more nearly 
approximated.  

3.  The Veteran has not submitted evidence tending to show that 
the residuals of shell fragment wounds, require frequent 
hospitalization, are unusual, or cause marked interference with 
employment.

4.  The symptom manifestations of depressive neurosis; dysthymia 
with anxiety disorder and PTSD overlap and their rating criteria 
are identical.

5.  It is not factually ascertainable that the Veteran became 
entitled to a 100 percent evaluation for an acquired psychiatric 
disability, to include PTSD, prior to April 5, 2002.


CONCLUSIONS OF LAW

1.  For the period prior to September 18, 2003, the criteria for 
an increased evaluation in excess of 30 percent for residuals of 
shell fragment wound, muscle group XIX, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 
4.55, 4.56, 4.73, Diagnostic Code 5319 (2010).

2.  For the period prior to September 18, 2003, the criteria for 
an increased evaluation in excess of 40 percent for residuals of 
shell fragment wound, muscle group XVII, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.55, 
4.56, 4.73, Diagnostic Code 5317 (2010).

3.  Continuation of the 30 percent rating for dysthymia with 
anxiety disorder following the award of a 100 percent evaluation 
for PTSD would be pyramiding and is not warranted.  38 C.F.R. 
§ 4.14 (2010).

4.  The criteria for the assignment of an effective date earlier 
than April 5, 2002, for the award of a 100 percent evaluation for 
an acquired psychiatric disability, to include PTSD, are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.
However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased rating 
claims.  The Court held that a notice letter must inform the 
Veteran that, to substantiate a claim, he or she must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court also held that where the claimant is rated under 
a diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, the 
notice letter must provide at least general notice of that 
requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).

In the present case, the Veteran filed his increased rating 
claims for the muscles injuries and psychiatric disability prior 
to the enactment of the VCAA and, as such, development of those 
claims began without notice of the subsequently enacted law and 
regulations.  Thus, notice of the Veteran's rights and 
responsibilities under the VCAA, which was enacted in November 
2000, could not have been accomplished prior to the 1998 rating 
decision here on appeal.

Nevertheless, the Veteran was provided with the notice required 
by the VCAA for his increased rating claims by letters dated in 
August 2001 and February 2004.  The Veteran was also provided 
with the notice required by the VCAA for his earlier effective 
date claims by letter dated in March 2006.  These letters 
informed him of the evidence required to substantiate the claims, 
the information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf.  The specific criteria considered 
and reasons and bases for denial of the increased rating claims 
were provided by the RO in a February 2007 statement of the case. 

For the denial of the earlier effective date claims, the specific 
criteria considered and reasons and bases for denial of the 
claims was also provided in the February 2007 statement of the 
case.  These decisions were issued to the Veteran.  Therefore, 
the Board finds that he was provided with the notice required by 
the VCAA.

All available evidence pertaining to the Veteran's claims has 
been obtained.  The claims folder contains service treatment 
records, VA and private medical records, records from the Social 
Security Administration (SSA), articles about gunshot wounds, lay 
statement from the Veteran's spouse, and statements and testimony 
from the Veteran in support of his claims.  In addition, the 
Veteran was afforded VA examinations in 1998, 2002, and 2004, and 
failed to appear at an examination dated in 2006.  The Board 
finds that VA has satisfied its duty to notify and to assist. All 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims folder.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Background - Residuals of Shell Fragment Wounds

Service treatment records show that in October 1967, while on 
patrol in Vietnam, he was ambushed by the enemy and sustained a 
through-and-through gunshot wound of the right hemi-scrotum, 
through the membranous and bulbous urethra, through the rectum 
and left buttock.  His initial treatment consisted of extensive 
surgery, hours after the initial injury, including debridement of 
the wound, a supra- pubic cystotomy and a double barrel sigmoid 
colostomy.  The anterior wall of the rectum was also repaired.  
After what was described as a "rather stormy postoperative 
course," he was transferred to the U.S. for further treatment.

Subsequent service hospitalization records show that in November 
1967, the Veteran developed an intestinal obstruction and a 
segment of ileum was removed with an end- to-end anastomosis.  In 
December 1967, he was allowed convalescent leave and did well for 
approximately ten days until he developed severe suprapubic pain 
which was determined to be due to a stone in the supra-pubic 
tube.  In January 1968, he was re-evaluated after a 30 day 
convalescent leave.  At that time, rectal examination revealed 
granulation tissue within the rectal ampulla.  In February 1968, 
a cystourethrogram demonstrated a urethral stricture and an 
internal urethrotomy of the stricture were performed.  
Thereafter, it was the opinion of the urologist that the 
Veteran's urinary status was normal and no further intervention 
was necessary.  In August 1968, a sigmoidoscopy and barium enema 
was performed and revealed a normal lower colon.  Later that 
month, the double barrel colostomy was closed and he had an 
unremarkable post-operative course.  By September 1968, the 
Veteran was having normal bowel movements with an apparently 
normal defection reflex and normal urinary function.  
Additionally, although he exhibited a degree of impotency during 
the early months of hospitalization, this function also returned 
to normal.  The diagnoses on discharge in September 1968 included 
gunshot wound, hemi-scrotum, right, bulbous urethra, rectum and 
left buttock; urethral- rectal fistula; bulbous urethral 
stricture; and obstruction, intestinal, small bowel, mechanical, 
ileum.

In March 1969, the Veteran underwent physical examination for 
purposes of extension of his enlistment.  At that time, a 10- 
inch surgical scar was observed.  No other pertinent 
abnormalities were noted on physical examination.

In September 1969, the Veteran filed a claim of service 
connection for residuals of a gunshot wound to the groin area.  
By rating decision dated later that month, the RO granted service 
connection for the following disabilities:  residuals of a shell 
fragment wound, Muscle Group XVII, moderately severe (40 
percent); residuals of resection of the small intestine (zero 
percent); residuals of a urethral fissure (zero percent); 
residuals of an anal fissure (zero percent); and an abdominal 
scar (zero percent).

The Veteran is currently in receipt of a 30 percent evaluation 
for residuals of shell fragment wound of Muscle Group XIX for the 
period prior to September 18, 2003, and a 40 percent evaluation 
for residuals of shell fragment wound of Muscle Group XVII for 
the period prior to September 18, 2003.  This appeal with regard 
to the muscle injuries is limited to the period prior to 
September 18, 2003. 

In this case, relevant evidence includes a VA examination dated 
in May 1998.  Here, the examiner noted that the entrance wound 
was on the right side of the scrotum and the exit wound was in 
the left buttock.  The Veteran's complaints included pain in the 
left buttock radiating to the left lower extremity since a low 
back injury in October 1996.  He denied drainage or swelling from 
the area of the left buttock remote gunshot wound.  Physical 
examination revealed a 2 by 1.5 centimeter (cm) dimpled scar in 
the inferior aspect of the left buttock.  It was slightly tender 
with deep pressure into the scar.  There was no significant loss 
of underlying muscle tissue except for the 2 by 1.5 cm area of 
the scar.  The color of the scar was no different from that of 
surrounding skin.  Examination of the scrotum revealed a very 
faint, 2 cm longitudinal scar in the anterior aspect of the right 
scrotum.  The right inguinal area was normal.  Examination of the 
abdomen revealed surgical scars in the lower abdomen, but no 
tenderness, mass or palpable organs.  X-ray examination of the 
pelvis revealed a focal bony deformity and sclerotic changes on 
the right ileum around the sacroiliac joint related to old injury 
and post-surgical changes.  The diagnoses included remote gunshot 
wound involving the right side of the scrotum, abdominal cavity 
with exit wound in the left buttock, and muscle loss in the left 
buttock, secondary to the gunshot wound.

On VA examination dated in August 1998, the Veteran reported pain 
in the right buttock and posterior iliac area for at least one 
year.  He indicated that, in July 1998, he had outpatient surgery 
on the right sacroiliac area to remove some bone from that area 
which was related to the previous surgery in which bone chips 
were taken from the iliac area to do his 1997 spinal fusion.  He 
further indicated that he had continued pain in that area, as 
well as pain in the left abdomen, mostly adjacent to the 
umbilicus, at the site of his former colostomy.  The Veteran 
reported that such pain had been present for the past week and 
was brought on by movements such as reaching across his body with 
his left arm and occasionally with defecation.  He stated that he 
had not consulted a physician for the problem, nor had he had any 
symptoms such as vomiting.  He also indicated that he took no 
pain medication other than Tylenol.

On evaluation in August 1998, a midline surgical scar was noted 
from the upper abdomen down to the suprapubic area.  There was a 
very deep suprapubic scar.  The abdomen was soft and there was no 
tenderness, mass, or palpable organ.  Examination of the genital 
and rectal area was normal except for bilateral hydrocele.  The 
diagnoses included chronic pain at the site of previous right 
iliac bone donor graft for purposes of spinal fusion; persistent 
pain status-post recent surgery in the right sacroiliac area for 
removal of bony exostosis, with significant functional loss due 
to pain; remote gunshot wound involving the right side of the 
scrotum, abdominal cavity with exit wound in the left buttock, 
and mild muscle loss in the left buttock secondary to gunshot 
wound.

On VA examination dated in April 2002, the Veteran described pain 
in the left gluteal area from where he had the exit wound; 
otherwise, he denied any history of problems in the scrotal area.  
Regarding his resection of the intestine and abdominal scarring, 
he reported that he noticed some diarrhea at times for which he 
did not take any medications.  He denied constipation, nausea or 
vomiting, but reported that when he has bowel movements, "it 
hurts like hell." Otherwise, he does not have any other abdominal 
complaints.
VA examination in April 2002 showed that the Veteran had a deep 
cicatrized scar in the left gluteal area, which was difficult to 
measure, and was reported as an exit wound.  The Veteran 
indicated that he noticed severe pain and tenderness in the area 
during long road trips.  The scar was noted to be tender and is 
adherent to the deeper structures.  The scar was depressed, but 
no ulceration of breakdown of the skin in this area.  There was 
some underlying tissue loss.  There was no inflammation, edema or 
keloid formation.  Color of the scar was hyperpigmented compared 
to the rest of the skin.  The scar was disfiguring.  There was a 
small superficial scar in the right scrotum.  There was no 
history of damage to the testicles.  The testicles were normal in 
size and consistency.  The scar was nontender and not adherent to 
the deeper structures.  There was no disfigurement, ulceration or 
breakdown of the skin.

A laparotomy scar in the abdomen, extending from the xiphisternum 
to the pubic symphysis, was noted.  The lower half of the scar 
was slightly tender to touch. There was a left lower quadrant 
small scar noted from the previous colostomy. There was another 
deep cicatrized scar noted in the hypostraic region, probably 
from the pervious suprapubic cystostomy site.  A small scar was 
noted in the right lower quadrant of the abdomen, from the 
previous drainage area.  There was no muscle herniation noted in 
the abdominal wall muscles.  No incisional hernia noted.  The 
April 2002 examiner opined that the Veteran's left buttock injury 
was moderate to severe, based upon the clinical findings.  X- ray 
findings did not reveal any arthritis or any retained fragments.

As indicated, in a February 2007 rating decision, the RO 
increased the rating for muscle group XVII from 40 to 50 percent, 
effective September 18, 2003; increased the rating for muscle 
group XIX from 30 to 50 percent disabling, effective September 
18, 2003.

III.  Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2010).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2010), the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).   However, where the evidence contains 
factual findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment of 
staged ratings would be permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(d) (2010).

IV.  Legal Criteria for Muscle Injuries

Under Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or 
infection. (ii) History and complaint. Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of this 
section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus. No impairment of function or metallic fragments 
retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound 
of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.  (ii) History and complaint.  
Service department record or other evidence of in-
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles. (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type 
of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements. (iii) Objective findings.  Entrance and 
(if present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect 
of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone 
is normally protected by muscle; (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable 
atrophy; (E) Adaptive contraction of an opposing group 
of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; (G) 
Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 
(2010).

V.  Analysis - Muscle Group XIX

As noted, the Veteran was assigned a 30 percent evaluation prior 
to September 18, 2003, for residuals of a gunshot wound to Muscle 
Group XIX, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5319.  
This code concerns the muscles of the abdominal wall, such as the 
rectus abdominis, external oblique, internal oblique, 
transversalis, and quadratus lumborum.  The function of these 
muscles is support and compression of abdominal wall and lower 
thorax, flexion and lateral motions of the spine, and synergists 
in strong downward movements of the arm.  Under Diagnostic Code 
5319, a 30 percent evaluation is warranted for moderately severe 
muscle injury.  The next higher evaluation, 50 percent, is 
warranted for a severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2010).

Applying the relevant facts to the applicable rating criteria, 
the Board finds that an evaluation in excess of 30 percent is not 
warranted for the Veteran's residuals of shell fragment wound, 
Muscle Group XIX, prior to September 18, 2003.  The Board 
acknowledges the multiple surgeries that the Veteran underwent 
prior to such date.  There is evidence of hospitalization for 
prolonged treatment following the original injury, as well as a 
decrease in abdominal muscle tone, as shown in November 1991.  
Even considering, the Board does not find that the criteria for a 
severe muscle disability have been met or more nearly 
approximated.  Significantly, there is no evidence of sloughing 
of soft parts, or intermuscular scarring.  There is also no 
evidence of ragged scarring, loss of deep fascia, or soft flabby 
muscles in wound area which would indicate a severe disability.  
Likewise, there has been no demonstration that the Veteran's 
abdominal muscles swell and harden abnormally in contraction, 
there is no x-ray evidence of minute multiple scattered foreign 
bodies, and there is no induration of the entire muscle prior to 
September 18, 2003.  Although Dr. G. suggests that the numerous 
surgeries after the initial trauma have permanently atrophied the 
Veteran's abdominal muscles prior to September 2003, the 
remaining medical evidence shows no evidence of atrophy.  The 
examiners specifically noted no evidence of tenderness, mass, or 
palpable organs on evaluation of the Veteran's abdomen in May 
1998 and August 1998, and no muscle herniation shown on April 
2002 VA examination.  The Board acknowledges that decreased 
muscle tone could be indicative of severe disability, however, 
there are no other cardinal symptoms of severe impairment of 
Muscle Group XIX prior to September 18, 2003, and it is noted 
that decreased muscle tone is also indicative of a moderately 
severe disability under Diagnostic Code 5319.  Based on the 
record prior to September 18, 2003, the Board concludes that the 
preponderance of the evidence is against a finding that the 
criteria for a severe disability have been met or more nearly 
approximated.  As the criteria for a higher evaluation are 
neither met nor nearly approximated, there is no basis for a 
higher evaluation for residuals of Muscle Group XIX under 
Diagnostic Code 5319 prior to September 18, 2003.  38 C.F.R. § 
4.73, Code 5319.

VI.  Analysis - Muscle Group XVII

The Veteran's shell fragment wound of the left buttocks (Muscle 
Group XVII) is rated as 40 percent disabling prior to September 
18, 2003, under 38 C.F.R. § 4.73, Diagnostic Code 5317, for an 
injury to Muscle Group XVII.  

According to Diagnostic Code 5317, Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction of 
the thigh, elevation of the opposite side of the pelvis, tension 
of the fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying the 
pelvis upon the head of the femur and the condyles of the femur 
on the tibia.  Muscles listed as part of this group include the 
pelvic girdle group (the gluteus maximus, the gluteus medius, and 
the gluteus minimus).  A 40 percent evaluation is assigned for 
moderately severe impairment, and a 50 percent evaluation is 
assigned for severe impairment.  38 C.F.R. § 4.73, Diagnostic 
Code 5317.

Applying the relevant evidence to the applicable rating criteria, 
the Board finds that an evaluation in excess of 40 percent for 
the Veteran's shell fragment wound residuals of Muscle Group XVII 
are not met prior to September 18, 2003.  In this regard, VA 
examinations performed in May 1998, August 1998, and April 2002 
show no evidence of ragged scarring, loss of deep fascia, or soft 
flabby muscles in wound area which would indicate a severe 
disability.  Likewise, there has been no demonstration that the 
Veteran's muscles swell and harden abnormally in contraction, 
there is no x-ray evidence of minute multiple scattered foreign 
bodies, and there is no induration of an entire muscle.  
Significantly, there was no significant loss of underlying muscle 
tissue except for the 2 by 1.5 cm area of the scar on May 1998 VA 
examination, and the Veteran has been in receipt of a separate 10 
percent evaluation for scar, left buttock, since January 8, 1998.  
Moreover, only mild muscle loss of the left buttock was shown in 
August 1998, and while there was evidence of underlying tissue 
loss of the left buttock on April 2002 VA examination, the VA 
examiner characterized the functional loss with regard to the 
gluteal scar on the left buttock as moderate to severe, which 
warrants only the current 40 percent evaluation under Diagnostic 
Code 5371.  Finally, the Board notes that there is no other 
evidence showing a severe impairment of function.  In sum, the 
Board finds that the evidence does not show severe impairment of 
muscle function sufficient to warrant a higher evaluation under 
Diagnostic Code 5317 or 38 C.F.R. § 4.40, 4.45, 4.59 prior to 
September 18, 2003.  Based on the foregoing, the Board concludes 
that the preponderance of the evidence is against an evaluation 
in excess of 40 percent for the service-connected residuals of a 
shell fragment wound to Muscle Group XVII prior to September 18, 
2003; the criteria for a higher evaluation have not been more 
nearly approximated.

VII.  Extraschedular evaluation

In the Board's adjudication of the Veteran's increased rating 
claims, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the Veteran.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director of Compensation and Pension 
Service for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

Here, the Veteran, through his attorney, asserts that 
extraschedular consideration is warranted.  It is noted that a 
November 1991 VA examiner indicated that the Veteran's abdominal 
wound, during flare-ups, left him unable to do his job.  Also, 
Dr. G., in his September 2003 letter, opined that the Veteran has 
probably been totally disabled since at least July 29, 1996, on 
account of his shell fragment wound disabilities.  The record 
also shows that the Veteran has been in receipt of SSA disability 
benefits on account of his service- connected low back 
disability, secondary to residuals of injury to Muscle Group XIX.  
Notwithstanding this evidence, the record does not show that the 
shrapnel wound residuals have resulted in marked interference 
with Veteran's earning capacity or employment beyond that 
interference contemplated by the assigned evaluations.  
Significantly, what the record does not show is that his service-
connected shell fragment wound disabilities have resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current appeal.  

The schedular criteria, in general, are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1. The ratings 
adequately compensate the Veteran for the nature and extent of 
severity of his muscle injury residuals.  As indicated above, the 
medical evidence does not support a finding that the Veteran has 
exhibited symptomatology indicative of a severe disability of 
either Muscle Group XIX or XVII prior to September 18, 2003.  
While the Veteran has at times required hospitalization for 
intestinal obstructions in the past, this has not occurred since 
his hospitalization for a total gastrectomy in 1995, prior to 
this appeal.  Since that time, his symptomatology has been 
relatively stable, and generally described as mild.  

There is nothing in the record to distinguish his case from the 
cases of numerous other Veterans who are subject to the schedular 
rating criteria for the same disabilities.  The Board notes that 
the Veteran is in receipt of a total rating based on individual 
unemployability from January 8, 1998, to April 5, 2002.  
Therefore, in the absence of exceptional factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met. 

VIII.  Effective Dates -Increased Ratings

The general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an award 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An 
exception to that rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation. In that situation, the law 
provides that the effective date of the award shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 year 
from such date. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2010); see VAOPGCPREC 12-98 (Sept. 23, 1998); see 
also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in disability 
is subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) 
(2010).
Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must determine 
when a claim for increased compensation was received, and when a 
factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws administered 
by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2010).  Any communication or action indicating intent to apply 
for one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2010).  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. § 
3.155(c) (2010).

By way of background pertinent to the Veteran's psychiatric 
disability, in an October 1970 rating decision, the RO granted 
service connection for depressive neurosis and assigned a 30 
percent disability evaluation, effective July 1, 1970.  The 
Veteran filed an increased rating claim for depressive neurosis 
on January 8, 1998, as well as an original service connection 
claim for PTSD.  In a May 1998 rating decision, the RO 
recharacterized the psychiatric disability as dysthymia, but 
denied the increased evaluation claim. The Veteran appealed the 
May 1998 rating decision.  In December 2000, the Board remanded 
the issue of entitlement to an increased evaluation for 
dysthymia.  In October 2003, the Board granted service connection 
for PTSD.  In a May 2005 rating decision, the RO recharacterized 
the psychiatric disability from dysthymia to PTSD.  The RO 
increased the evaluation for the psychiatric disability from 30 
to 100 percent, effective April 5, 2002.  The Veteran appealed 
the May 2005 rating decision, claiming that he is entitled to an 
earlier effective date for the 100 percent disability evaluation 
for his psychiatric disability, namely PTSD.

It has been argued on behalf of the Veteran that changing the 
diagnosis resulted in a reduction of the "protected" 30 percent 
rating for dysthymia with generalized anxiety disorder (which 
itself was previously characterized as depressive neurosis).  The 
RO was recognizing the changes in diagnosis of the mental 
disorder.  See 38 C.F.R. § 4.125 (2010).  Since the rating 
criteria for depressive neurosis; dysthymia with generalized 
anxiety disorder; and PTSD are identical, it would be 
"pyramiding" to continue the separate evaluation for dysthymia 
and/ or depressive neurosis after assigning the 100 percent 
evaluation for PTSD.  The evaluation of the same disability under 
various diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2010).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

The Board does agree that both service connection and a 30 
percent rating for psychiatric disability, however characterized, 
are "protected" and service connection will not be terminated 
and/or an evaluation less than 30 percent assigned.  See 38 
C.F.R. § 3.951 (2010).  (A disability which has been continuously 
rated at or above any valuation of disability for 20 or more 
years for compensation purposes under laws administered by VA 
will not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The 20-year period 
will be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.)  See also 38 U.S.C.A. 
§ 1159; 38 C.F.R. § 3.957 (2010).  (The law provides that once 
service connection has been in force for a disability for ten or 
more years, service connection for that disability may not be 
severed unless it is shown that the original grant was based on 
fraud or that the veteran did not have the requisite service or 
character of discharge from service.)  


When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment. See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

Regarding when a factually ascertainable increase in disability 
occurs, the Board notes that disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4.

The Veteran's psychiatric disability is rated under the General 
Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, which 
provides the following ratings for psychiatric disabilities:  A 
30 percent evaluation is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted for psychiatric disability 
which is productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks occurring more than once a week; difficulty 
in understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for psychiatric disability 
which is productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. Id. 

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).


IX.  Background and Analysis - Earlier Effective Date Claim

In this case, the Veteran served as a Marine rifleman in Vietnam 
and was awarded the Combat Action Ribbon.  He was wounded by 
enemy gunfire and, as noted above, is service- connected for 
gunshot wound residuals.

On VA psychiatric examination in April 1998, the Veteran 
indicated that he had constant thoughts of Vietnam and intense 
psychological stress when anyone spoke of Vietnam.  He also 
reported difficulty around crowds and efforts to avoid 
conversations about Vietnam.  He stated that he had detached 
feelings and only a few friends.  The Veteran denied suicidal or 
homicidal ideation, as well as irritability or difficulty 
concentrating.  He indicated that he sometime had an exaggerated 
startle response.  The Veteran stated that he was currently 
receiving no psychiatric treatment for posttraumatic stress 
disorder or depression and that he was currently unemployed due 
to his low back disability.  On examination, the Veteran was 
casually dressed with a neat beard.  He was cooperative 
throughout the examination and was alert and oriented.  He 
exhibited good eye contact and there was no abnormal mood 
activity.  His speech was within normal limits.  His thought 
processes were logical, coherent, and the Veteran showed no 
flight of ideas, no looseness of association.  He was able to 
focus, sustain, and shift attention.  Thought content was 
negative for auditory or visual hallucinations and there were no 
ideas of delusional thinking or of obsessions or compulsions.  
His memory was intact and his insight and judgment were fair.  
His mood was "okay" and his affect was within normal limits.  The 
diagnoses were dysthymia, generalized anxiety disorder with 
features of posttraumatic stress disorder.
In a lay statement dated in July 2000, the Veteran's spouse 
indicated that the Veteran was withdrawn, restless, quiet, and 
not wanting to leave the house.  He feared large crowds and was 
quick to get angry.  He also had a very serious nervous 
condition.

The Veteran testified in July 2000 that he has nightmares two to 
three times a week. (T. 32).  He has suicidal ideas. (T. 32).  He 
does not leave his house and avoids large crowds. (T. 33-34).  He 
has a good relationship with his children. (T. 36).  He is easily 
startled by unexpected loud noises. (T. 37-38).  He has two or 
three close friends that he sees once a week. (T. 39-40).

On April 5, 2002, the RO received a September 2000 report from 
W.P., M.D., a board certified psychiatrist.  In his report, Dr. 
W.P. noted that he reviewed the Veteran's medical records and 
examined the Veteran.  During the evaluation, the Veteran 
appeared ill at ease and somewhat depressed, but cooperative.  He 
became increasingly anxious as he tried to recount his 
experiences in Vietnam, especially the incident when he was shot 
in the groin.  The Veteran endorsed persistence of occasional 
passive suicidal ideation, extreme isolativeness, and spells of 
cognitive disturbance.  Dr. W.P. noted that the Veteran had 
experienced exposure to gunfire, enemy attacks, and numerous dead 
bodies in Vietnam.  In particular, he was shot in the groin in an 
enemy ambush.  The Veteran became visibly agitated while 
recalling this incident.  Dr. W.P. stated that the Veteran's 
medical records documented classic signs and symptoms of PTSD 
including recurrent flashbacks, avoidance of stimuli that would 
remind him of the traumatic event, paranoia, fear of others, 
sleep disturbances, social withdrawal, emotional numbing, 
hypervigilance, outbursts, auditory and visual 
pseudohallucinations, and suicidal thoughts.  On evaluation, he 
also demonstrated great difficulty focusing and maintaining his 
attention.  His thought processes, however, were generally 
coherent and relevant.  Hygiene and grooming were adequate.  
Insight and judgment were intact.  His short and intermediate 
term memory was mildly impaired.  The Veteran takes numerous, 
different kinds of medications such as Zoloft, Lorazepam, and 
Amitriptyline. The diagnoses were chronic PTSD, generalized 
anxiety disorder, dysthymic disorder, and agoraphobia.  According 
to Dr. W.P, the Veteran's symptoms have caused clinically 
significant distress as well as severe impairment in his social, 
occupational and other areas of functioning.  He suffers from a 
total occupational and social impairment due to his persistent 
flashbacks, nightmares, resulting fatigue, and difficulty 
concentration, performing tasks, and receiving, understanding, 
and following instructions.

On review, the Board finds that an effective date earlier than 
April 5, 2002, is not warranted for the assignment of the 100 
percent evaluation for the Veteran's psychiatric disability.  As 
noted, the Veteran filed an increased rating claim for his 
psychiatric disability in 1998.  However, review of the record 
shows that the RO assigned the 100 percent evaluation based on 
the findings from Dr. W.P. in the September 2000 report, and 
determined that the evidence supported a finding of total 
occupational and social impairment.  The Board agrees with this 
conclusion.  The clinical findings from Dr. W.P. are competent, 
as they are based on evaluation of the Veteran and review of the 
records.  These findings are also supported by the description of 
the Veteran's condition as observed by the Veteran's spouse.  
Significantly, Dr. W.P's September 2000 report was not received 
until April 5, 2002, at which time it became factually 
ascertainable that an increased rating was warranted.

For the period prior to April 5, 2002, the Veteran's psychiatric 
disability was exhibited by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Significantly, the evidence in the record prior to 
April 5, 2002, did not reflect symptomatology warranting an 
evaluation greater than 30 percent.  The Board also notes that 
the Veteran testified that he worked until October 1996 as a 
truck driver.  The record shows that in October 1996, he injured 
his back on the job (T. 14-16).  As noted, records from SSA 
indicate that he was receiving disability benefits due to his 
back problems, effective October 1996.  There was no reference to 
mental impairment as a basis for receiving SSA disability 
benefits.  The findings from the April 1998 VA psychiatric 
examination report also do not support a conclusion that the 
Veteran was totally disabled and unable to work due to his mental 
condition.  As such, the Board concludes that an effective date 
earlier than April 5, 2002, for the award of a 100 percent 
evaluation for the Veteran's psychiatric disability is not 
warranted.  




(CONTINUED ON NEXT PAGE)






ORDER

For the period prior to September 18, 2003, entitlement to an 
evaluation in excess of 30 percent for residuals of shell 
fragment wound, Muscle Group XIX, is denied.

For the period prior to September 18, 2003, entitlement to an 
evaluation in excess of 40 percent for residuals of shell 
fragment wound, Muscle Group XVII, is denied.

Entitlement to an effective date earlier than April 5, 2002 for 
the award of a 100 percent evaluation for an acquired psychiatric 
disability is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


